Citation Nr: 1228800	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1967 to October 1992.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO continued a prior denial for a claim for service connection for a right shoulder disability.  The original RO denial was in May 1993; it addressed a claim for service connection for general arthritis as well as arthritis of the right shoulder.  In March 2011, the Board found there was new and material evidence in the file and reopened the Veteran's claim.  

In December 2009 and March 2011, the Board remanded this claim for further development.  The Board finds there has been substantial compliance with the remand.  

The Veteran testified at a decision review officer (DRO) hearing in September 2006; a DRO conference report is in the file and has been reviewed.  


FINDING OF FACT

A preponderance of the evidence is against the finding that a right shoulder disability (to include osteoarthritis and adhesive capsulitis) had its onset in service or is otherwise related to active duty or to service-connected diabetes mellitus.  


CONCLUSION OF LAW

A right shoulder disability was not incurred or aggravated in service, arthritis may not be presumed to have been incurred in service, and a right shoulder disability is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a January 2010 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also informed the Veteran of appropriate notice for the secondary service connection aspect of his claim.  The Veteran has been able to participate effectively in the processing of his claim and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran was given several VA examinations regarding his claims.  The Board finds that when considered together, the reports are fully adequate.  The Veteran has not reported, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability; the May 2011 VA examination report shows he was receiving such benefits due to insulin management issues at work.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2011).  

The claim was remanded in March 2011 for a new VA examination and a thorough opinion.  This was accomplished in May 2011.  See Stegall v. West, 11 Vet. App. 268 (1998). (A remand is not required where the AOJ substantially complied with the Board's remand instructions.)  The Board finds the duty to assist is met.  

II. Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In addition to the above, service connection for arthritis may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran has advanced two theories in his claim for service connection for a right shoulder disability: that it is directly related to service and/or that it is secondary to his service-connected diabetes mellitus.  Based on all the evidence, the Board finds that no right shoulder disability is directly related to service or is secondary to the service-connected diabetes mellitus.  

At the outset the Board notes that the Veteran is currently diagnosed with osteoarthritis (See September 2009 VA examination) and adhesive capsulitis (See Dr. C.'s July and October 2005 records).  Thus, a current disability is of record.

However, the Veteran's service treatment reports do not show that a chronic right shoulder disability was diagnosed in service.  The service treatment records contain a January 1970 X-ray report for the right shoulder (no pathological changes) and a December 1973 X-ray due to "chronic dislocation of the arm (radius deformity to be ruled out).  A June 1976 service treatment record showed right arm muscle strain.  A consultation to physical therapy entry from the same month noted a history of bursitis, but later in the month he was asymptomatic and therapy was discontinued.  Thereafter, several records showed reports or complaints of right shoulder bursitis (see May 1980 reports of medical examination (RME) and medical history (RMH)).  In January 1984, the Veteran denied a trick shoulder or elbow in a RMH and in January 1985, a RME showed that upper extremities were clinically normal.  May 1988 records showed a diagnosis of tendonitis of the right shoulder; a June 1988 X-ray showed no significant abnormality and no trauma.  At the separation examination in January 1992, clinical evaluation of the upper extremities was normal.  The Veteran reported a painful or "trick" shoulder or elbow in the RMH and the narrative stated he had painful shoulders which were occasionally numb.  He received no treatment for them and had no complications or sequelae.  In March 1992, a service treatment record noted an assessment of a history of pain in the shoulders, spine and foot.  Although complaints of shoulder pain and tendonitis were made, during service a diagnosis of a chronic right shoulder disability was not recorded.

The Veteran filed an original claim for service connection in 1992.  

A January 1993 VA examination report showed arthralgia of the shoulders with no limitation of motion or external deformity and only moderate symptomatology present.  Again, a chronic right shoulder disorder was not diagnosed.  The January 1993 VA examination found arthralgia of the right shoulder and not arthritis.  The Board notes that arthralgia simply means pain in a joint, not arthritis.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1985)).  Shoulder pain, with no actual underlying diagnosis, or identifiable malady or condition, is not a disability.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  

Additionally, the Board finds that the one year presumption does not apply as there is no evidence that arthritis of the right shoulder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Thereafter, the probative and persuasive evidence fails to show that the Veteran's right shoulder disorder is in any way related to service or any event of service.  At an October 2002 VA examination, the upper extremities were normal.  

In July 2005, the Veteran went to Dr. C. for a right shoulder problem.  X-rays were negative and Dr. C. originally assessed the Veteran with "either a significant impingement syndrome or more likely adhesive capsulitis."  Dr. C. concluded that the confirmed diagnosis was adhesive capsulitis of the right shoulder.  In an October 2005 record, the same assessment was given and Dr. C. noted that the Veteran was an insulin dependent diabetic.  

A December 2005 letter from Dr. M.C. shows the Veteran was cleared for right shoulder surgery and in January 2006, Dr. W. wrote a note stating that the Veteran had a right shoulder operation and would be unable to work for several weeks.  

In a September 2006 VA examination report, a negative opinion was given regarding right shoulder strain and osteoarthritis.  The examiner reviewed the claims file and summarized the service treatment records regarding the right shoulder in service.  The Veteran told the examiner that from the time of separation from the military until two years prior he did not have much pain in his right shoulder.  At that time, he began using pain medication for treatment and then had arthroscopic surgery.  The surgery was successful and he was back to doing most of his duties as a mechanic.  The examiner stated service treatment records did not show injections to the shoulder as the Veteran reported happened in service.  The examiner noted the Veteran had some treatment after separation, although he was able to perform his job duties.  The pain only increased about two years prior.  The examiner opined that the current shoulder disorder was not at least as likely as not related to tendonitis and bursitis in service.  An X-ray impression showed mild glenohumeral osteoarthritis.  

In a November 2006 addendum, a negative opinion was given regarding the Veteran's right shoulder strain and osteoarthritis and the Veteran's service-connected diabetes mellitus.  The examiner stated that diabetes mellitus does not cause osteoarthritis or the shoulder problems that the Veteran had.  The only question was whether the Veteran's diabetes mellitus caused hypoglycemic episodes causing blackouts that could have injured the shoulder.  But the Veteran did not give a history regarding blackouts and the prior examination reported noted no past injury to the right shoulder.  As a result, the right shoulder strain was not caused by diabetes mellitus.  

In May 2011, the Veteran received a new VA examination.  This time the Veteran said his right shoulder was injured initially in 1969 or 1970.  He now said he received a steroid injection and suffered a blackout because of the pain.  He denied surgery since 1994, but the file clearly showed he had surgery in late 2005 or early 2006 (see Dr. C. and Dr. W. records).  The examiner noted the Veteran said at the September 2006 examination that the surgery helped him.  Despite being in receipt of a total disability rating for individual unemployability (TDIU), the Veteran reported being quite functional; he walked two miles in the morning with his wife, did all yard work and was able to walk all 18 holes of golf at times.  The diagnosis was right shoulder impingement syndrome with mild glenohumeral osteoarthritis.  The examiner emphasized the prior opinion that the shoulder disability was not at all due to service.  

The examiner stated the Veteran now reported blackout events, but did not report shoulder trauma due to a blackout.  The examiner said, literature notes there is a signal increase in arthritis in diabetics versus those who do not have diabetes; this is due to decreased activities or lifestyle changes that would further exacerbate any development of arthritis that would have been there.  However, in this case the Veteran was highly active because he said he continued to golf and walk two miles daily.  He was not limited due to his diabetes mellitus.  

The examiner explained further that the shoulder is a complex joint and given the Veteran's underlying pain and complications in the shoulder he was at a higher risk of developing adhesive capsulitis with disuse.  In general, one's incidence of developing adhesive capsulitis increases markedly after the age of 35.  The examiner said that the Veteran had impingement symptoms and even without diabetes he still had an elevated risk for it due to his age.  He cited to some literature stating that "frozen shoulder" has rarely been associated with any endocrinologic disorder.  The examiner said the literature specifically ruled out that diabetes mellitus caused or aggravated adhesive capsulitis or shoulder impingement.  The right shoulder disabilities were not related to the service-connected diabetes mellitus.  

In this case, as noted, a review of the post service medical evidence of record fails to show that the Veteran's right shoulder disorder is in any way related to service or to any service-connected disability.

The Board relies on the more recent VA examination reports in the file in determining that that service connection is not warranted on a direct basis.  The September 2006 VA examination report stated the osteoarthritis was not incurred in service, as a result it could not have been aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the May 2011 VA examination report, the examiner cited to literature to support that capsulitis of the right shoulder was due to age and not to service.  There was no diagnosis of capsulitis in service or shortly after service (see the January 1993 VA examination).  The Board finds that these medical opinions are of great probative value as they are consistent with the other objective evidence of record and the opinions were based on an review of the Veteran's claims file, subjective complaints, and examination findings.  That is, the service treatment records show that a chronic disorder was not diagnosed in service, the record shows that a chronic disability was not diagnosed within a year after service and not one of the Veteran's post service medical reports etiologically relates his current disorder to service or any event of service.  The aforementioned medical opinions are consistent with the Veteran's objective evidence of record.  Thus, they are of great probative value.

Additionally, the Board relies on the November 2006 addendum and May 2011 VA examination report in determining that no right shoulder disability (including arthritis and capsulitis) is secondary to the service-connected diabetes mellitus.  In the November 2006 addendum, the examiner explained that diabetes did not cause the Veteran's current shoulder problems; this included osteoarthritis.  The examiner stated the only way a shoulder issue could be secondary to the diabetes mellitus was if the Veteran was having hypoglycemic blackouts and this was not shown by the Veteran's statements or the evidence.  

The May 2011 VA examination report again confirmed no finding of such episodes.  The examiner explained that although diabetics may have an increased change of arthritis, this was generally due to a sedentary lifestyle.  The Veteran did not have such a lifestyle; he worked in the yard, golfed, and walked daily.  The examiner explained the literature did not suggest involvement or aggravation by diabetes mellitus for either arthritis or capsulitis.  Based on the rationales provided, the Board concludes that service connection on a secondary basis for a shoulder disability based on service-connected diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  

The Board is cognizant of the Veteran's appellate assertions.  It is acknowledged that the Veteran is competent to state that he has or has had right shoulder symptoms and to describe these symptoms.  Additionally, while the Veteran is a poor historian at times, he is slightly credible when he asserts that he has had shoulder pain since service.  However, when weighing all of the evidence of record along with the Veteran's statements, the Board finds that the Veteran's statements are of less probative value than the medical opinions of record that do not attribute his current shoulder disorder to service.  

In this regard, the Board points out that the Veteran's statements are of little to no probative value because his subjective history has changed during the course of the appeal.  In 2006, the Veteran reported that at that time of separation from service until two years before he did not have much pain of the right shoulder.  Then, he began to have pain and underwent arthroscopic surgery, which was successful.  Additionally, on VA examination in 2011, the Veteran reported that he suffered from blackouts and that he initially injured his shoulder in 1969 or 1970.  He also could not remember the last surgery.  There is no competent or credible evidence of record showing that the Veteran experiences blackouts as a result of his diabetes mellitus.  The record also shows no complaints of or mention of shoulder pain from 1993 to 2005.  A prolonged period without complaints or treatment can be a factor that is weighed against the Veteran's claims.  Moreover, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of limited probative worth when assessing lay statements made by the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As a result of the aforementioned, the Board finds that the Veteran's appellate assertions are of minimal probative value.  However, the VA examiners' opinions dated in 2006 and 2011 are of great probative value.  The VA examiners objectively reviewed the Veteran's claims file, examined him, and based on their opinions on the objective evidence of record.  The examiners also provided adequate reasons and bases for their respective opinions.  

The Board also notes that the Veteran simply is not competent to etiologically relate his right shoulder disorder to his diabetes mellitus.  Given the medical complexity of such matter, the Veteran, as a layperson, is not qualified to create the requisite causal nexus to establish service connection on a secondary basis.  Instead, the medical opinion provided in 2011 is of great probative value as it was rendered by a medical professional and based on a review of the Veteran's claims file.

The probative and persuasive evidence fails to show that any current right shoulder disability is in any way related to service or any service-connected disability.  The evidence preponderates against the Veteran's claim and is not in equipoise.  As such, the Board finds that the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied. 


ORDER

Service connection for a right shoulder disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


